Citation Nr: 1716907	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  05-32 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for chronic fatigue syndrome (CFS).

2.  Entitlement to service connection for a headache disability.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. D. Logan, Associate Counsel





INTRODUCTION

The Veteran served on active duty from November 1968 to August 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2004 rating decision of the Los Angeles, California, Regional Office (RO) of the Department of Veterans Affairs (VA), which, as relevant, denied service connection for CFS and headaches.

In January 2008 and March 2011, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. to provide the Veteran with VCAA notice, obtain medical records and afford the Veteran a VA medical examination.  The case was remanded again in February 2016 to obtain a medical opinion addendum, and it has since returned for further appellate consideration.

The issue of entitlement to service connection for headache disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's current symptom of fatigue is not a separate disease process and the weight of the probative evidence does not demonstrate that he has a current diagnosis of CFS.


CONCLUSION OF LAW

The criteria for service connection for CFS have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).





REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Before addressing the merits of the Veteran's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

The Veterans Claims Assistant Act of 2000 (VCAA) provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  

Prior to the April 2004 rating decision on appeal denying service connection for CFS, the Veteran was provided a VCAA notice letter in January 2004.  The letter notified the Veteran of what information and evidence must be submitted to substantiate a claim for service connection, as well as what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  He was also advised as to how disability ratings and effective dates are assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claim and the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, the Board finds he received all required notice concerning his claim.

In addition, the Board finds that the duty to assist a claimant in the development of his case has been satisfied.  VA's duty to assist includes assisting the Veteran in obtaining his service treatment records (STRs), pertinent post-service treatment records, and providing an examination when needed to assist in deciding the claim.  38 U.S.C.A. § 5103A (2014); 38 C.F.R. § 3.159 (2016).
The Veteran's STRs and private post-service treatment records, as relevant, were obtained and are associated with the claims file.  The Veteran had the opportunity to present evidence and provided statements in support of his claim.  Furthermore, a VA examination was conducted in November 2014 in connection with the CFS claim.  The Veteran was afforded an additional examination in October 2016 to obtain an addendum medical opinion.  Review of the examination reports reflect that they are collectively adequate for the purpose of adjudicating the Veteran's claim.  Specifically, the examination reports reflect that diagnoses and opinions which are congruent with the other evidence of record were rendered following a physical examination of the Veteran and a review of the record.  VA complied with all assistance provisions of the VCAA, to include substantial compliance with the February 2016 remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  

All necessary development has been accomplished to the extent possible and, therefore, appellate review of this claim may proceed without unduly prejudicing the Veteran.  See Bernard, supra.  The Board is therefore satisfied that the AOJ has satisfied its duty to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  

Pertinent Laws and Regulations Governing Service Connection Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (a) (2016).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303 (d).  

To establish entitlement to direct service connection, there must be:  (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a nexus or link between the injury or disease in service and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Showing continuity of symptomatology since service under 38 C.F.R. § 3.303 (b) is an alternative means of linking a claimed disability to service, but is only available for the "chronic diseases" specifically enumerated in 38 C.F.R. § 3.309 (a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   Relevant here, the Veteran's claimed CFS is not considered a chronic disease as listed under 38 C.F.R. § 3.309 (a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303 (b) do not apply.  See Walker, supra.  

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310 (a) (2016).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

As noted, a claim for service connection requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer; Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  The requirement of the existence of a current disability is satisfied when a veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

A veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  However, in making its ultimate determination, the Board will give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107 (b)).
In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the Veteran.  Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  In doing so, equal weight is not accorded to each piece of evidence in the record as every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert, 1 Vet. App. at 53; see also 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Analysis

The Veteran asserts that he has CFS, which he attributes to his service-connected PTSD.

The most fundamental requirement for any claim for service connection, including on both a direct and presumptive basis, is that the Veteran must have proof he has the condition claimed.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328 (1997) (indicating VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability); but see, too, McClain v. Nicholson, 21 Vet. App. 319 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

The record contains conflicting medical opinions as to the presence of a current disability.  In January 2015, a VA examiner diagnosed CFS and concluded it, less likely than not, was incurred in or caused by his active military service.  She also concluded that it is less likely than not that his condition is related to his service-connected PTSD.  In her rationale, she stated "A nexus between the chronic fatigue and PTSD cannot be made at this time.  Review of records also does not support a nexus between the chronic fatigue and the PTSD." 

Conversely, a VA-contracted medical opinion addendum was given in October 2016.  After a review of all of the relevant medical evidence on record, the examiner stated that the Veteran, less likely as not, has a current diagnosis of CFS.  The examiner noted that there was insufficient clinical evidence to establish a diagnosis.  He reported that the Veteran had other disorders with similar symptoms to explain his reported symptoms of fatigue.  The examiner opined that there is convincing evidence that the Veteran's fatigue is a symptom, and not a separate disease process, of the Veteran's depression, bipolar disorder, heart disease, alcohol abuse and PTSD, which the Board points out are already service-connected.  The examiner stressed the importance that CFS is a diagnosis of "exclusion," noting that when the current fatigue symptoms are attributed to other conditions, the diagnosis of CFS is effectively excluded, such as in the Veteran's case.  Therefore, the examiner concluded that the Veteran's symptoms did not meet the criteria for CFS.

Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); see also Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As determined in the 2016 remand, the Board found inadequate the January 2015 VA opinion as it was vague and conclusory.  The examiner did not address whether there is any clinical evidence showing a relationship between PTSD and chronic fatigue syndrome.  This inadequate opinion carries little probative value.

In contrast, the Board finds highly probative the October 2016 VA opinion as it is thorough and considered the Veteran's history and in conjunction with all of his documented disabilities.  The examiner provided a detailed rationale as to why there is no current diagnosis of CFS and explained the clinical method of arriving at a diagnosis of CFS.  Accordingly, the October 2016 VA opinion is the most probative opinion and ultimately outweighs the prior opinion.  Accordingly, the weight of the probative evidence does not support a current diagnosis of CFS; in the absence of a current disability, the Veteran's service connection claim for such disability fails.

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the existence of a current diagnosis of CFS falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1733 n. 4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Thus, while the Board finds the Veteran both competent and credible to report symptoms of fatigue, he is not competent to render a medical diagnosis such as CFS, as this requires medical training that he is not shown to possess.  Accordingly, his lay statements as to a current diagnosis of CFS are inconsistent with, and outweighed by the highly probative opinion of the October 2016 VA-contracted examiner.

The Board therefore concludes that the Veteran has not presented competent evidence showing that he has a current diagnosis of CFS.  See 38 U.S.C. § 5107 (a) ("[A] claimant has the responsibility to present and support a claim for benefits."); Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009) (holding that it is the claimant's general evidentiary burden to establish all elements of the claim).

Because the Board has determined that the weight of the evidence does not support a current diagnosis of CFS, the claim must fail based on the absence of current disability.  Indeed, Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in actual disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  

It is unnecessary for the Board to address the remaining elements of his service connection claim because the threshold element of a current disability has not been met.  In the absence of a current disability, the Veteran does not meet the threshold element of the service connection claim.  The claim must therefore be denied.  See 38 U.S.C. § 5107 (a); see also Fagan, supra.


ORDER

Entitlement to service connection for CFS is denied.


REMAND

Remand is necessary to obtain a VA medical examination to determine the likely etiology of any current headache disability.  


 Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of claimed headache disability.  All indicated tests should be completed.   The claims file and a copy of this remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed.

Based on the review of the Veteran's pertinent history and the examination results, the examiner should provide an opinion with respect to the following question:  

(a)  Clarify the presence of a current headache disability.  If no headache disability is demonstrated, please address whether the Veteran's headaches are a symptom of a distinct disability.  In doing so, reconcile the opinion with the January 2015 VA opinion stating that headaches are a symptom of CFS, given the Board determined herein that a current diagnosis of CFS is not demonstrated.

(b)  For any current headache disability, is it at least as likely as not that it had onset in service or is otherwise related to it?

(c)  For any current headache disability, is it at least as likely as not that it is caused OR permanently aggravated by any of the Veteran's service-connected disabilities, to include PTSD?

The examiner should provide reasons for this opinion.  A complete rationale for these opinions should be provided

2.  Undertake any other development it determines to be warranted, and then readjudicate the headache disability claim on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.  

By this remand, the Board intimates no opinion as to any final outcome warranted.  
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


